Citation Nr: 0015526	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Little Rock Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied entitlement to a nonservice-
connected pension.


FINDINGS OF FACT

1.  By a rating decision in December 1997, of which the 
veteran was informed by letter dated December 19, 1997, the 
RO denied entitlement to a nonservice-connected pension.  

2.  The veteran filed a Notice of Disagreement with the 
December 1997 rating decision in February 1998.

3.  The RO issued a Statement of the Case on the issue of 
entitlement to a nonservice-connected pension on March 9, 
1998.

4.  In his VA Form 9, received by the RO on December 1998, 
the veteran did not allege any error of fact or law in the 
denial of a nonservice-connected pension.  

5.  The record contains no documents filed within 60 days 
after the issuance of the Statement of the Case or within the 
remaining one-year period following notification of the 
rating decision in which the veteran or his representative 
alleged specific error of law or fact concerning the denial 
of a nonservice-connected  pension.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect an appeal 
of the denial of a nonservice-connected pension.  38 U.S.C.A. 
§ 7105(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.202 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200.  The claimant has one year 
from the date of notification of a rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the Statement of the Case (SOC), or within 
the remaining time, if any, of the one year period beginning 
on the date of notification of the rating decision.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.302(b) (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior Supplemental Statement of the Case (SSOC).  The 
Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a SOC or SSOC that is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

In February 1998, the veteran's representative filed a Notice 
of Disagreement with the December 1997 rating decision that 
denied a nonservice connected pension, and requested that the 
RO "provide the veteran the proper documents to formalize 
his appeal" to the Board.  The RO issued a SOC on this issue 
on March 9, 1998.  The veteran submitted a letter addressed 
to the Board, dated May 9, 1998, requesting more time to 
obtain legal representation and file his appeal.  

The veteran's representative filed a VA Form 9, which was 
dated December 21, 1998, and received by the RO on that same 
date.  In this substantive appeal the veteran, through his 
representative, indicated that he did not want a hearing 
before the Board.  Otherwise, it contained only the 
statement, "We file this form 9 in the veterans behalf and 
as his duly appointed representative."  This document did 
not discuss any alleged errors of fact or law in the denial 
of a nonservice-connected pension.  

The next communication from the veteran or his representative 
is a "Statement of Accredited Representative in Claimant's 
Appeal in lieu of VA Form 646", dated in February 1999.  
This document was not received within 60 days of the issuance 
of the SOC or within one year from the issuance of the 
relevant rating decision.  The RO sent the claims folder to 
the Board in March 1999.  The record before the Board does 
not contain any document, filed within 60 days after the 
issuance of the SOC, or within the remainder of the one-year 
period beginning on the date of notification of the rating 
decision, which alleges any errors of fact or law in the 
denial of a nonservice-connected pension.

In a letter dated February 25, 2000, the Board informed the 
veteran that the substantive appeal did not allege specific 
errors of law or fact with respect to the issue of a 
nonservice-connected pension.  The Board informed the veteran 
that, pursuant to 38 C.F.R. § 20.203, he was being given 60 
days from the date of the letter to present a written 
argument or to request a hearing to present oral argument on 
the issue of adequacy of his substantive appeal.  To date, 
the Board has not received a response from the veteran on 
this issue.  Furthermore, the Board has no evidence before it 
to suggest that the veteran's mailing address has changed 
from the address he has used since the filing of his claim.  

To summarize, with respect to the issue of entitlement to a 
nonservice-connected pension, the Board finds that no 
adequate substantive appeal has been timely filed.  The 
record before the Board does not contain any document, filed 
within 60 days after the issuance of the Statement of the 
Case, which alleges any errors of fact or law in the denial 
of a special monthly pension.  Accordingly, the Board lacks 
jurisdiction regarding this issue.  


ORDER

The claim for entitlement to nonservice-connected pension is 
dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

